DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant declaration, arguments, and claim amendments received on November 16, 2020 are entered into the file. Currently, claims 11-12 are amended; claims 1-10 are withdrawn, and claim 13 is cancelled; resulting in claims 11-12 and 14-15 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garey (US 2010/0104880)1 in view of Norling (US 4364731)1,2 and Usifer (US 5484864).
With respect to claim 11, Garey teaches biodurable, biocompatible polymers and polymers that are especially useful in tie-coat applications (paragraph [0001]). The biocompatible polymers generally comprise polyurethane polymers having polycarbonate backbones, and the tie-coat polymers useful with these biocompatible polymers generally comprise polyurea or polyurethane-polyurea polymers (paragraph [0001]).
In order to impart biocompatibility/biodurability properties to an article 10 (substrate), the article surface 12 is advantageously coated with or covered by a layer of biocompatible/biodurable polycarbonate-polyurethane copolymer (polyurethane polymer layer) (paragraph [0135]; FIG. 1). Because surface 12 or article 10 (substrate) may be a polished metal polyurethane polymer layer), a layer or coating 14 of a tie-coat copolymer is applied or coated directly on surface 12 of article 10 (substrate) (paragraph [0135]). Layer 14 acts as a binding or adhesive coating for subsequent application of the biocompatible/biodurable copolymer (polyurethane polymer layer) (paragraph [0135]). The tie-coat is a polyurea polymer or a polyurethane-urea polymer (paragraph [0152]).
Garey emphasizes that poor adhesion of the coating could lead to possible serious medical conditions resulting from polymer, polymer pieces, and even larger sections of the polymer being removed from the stent in vino, becoming entrained in the blood stream, and traveling to the heart and other organs, where disastrous effects might ensue.
Garey is silent as to an SiO2 layer deposited on the article 10 (substrate) and a first adhesive layer bonded to the SiO2 layer.
Norling teaches methods for enhancing a silane coupling bond between a substrate and a polymer (col. 1, lines 7-13). Enhanced adhesion between a substrate and a polymeric material is achieved by the deposition of an intermediate layer of inorganic oxide onto a cleaned substrate surface, prior to the application of a silane coupling agent (first adhesive layer) (col. 2, lines 27-36). By tenaciously adhering an inorganic oxide coating to substrate surfaces as above, the substrates are rendered capable of developing adhesive bonds to polymeric resins through silane coupling agents (first adhesive layer) (col. 2, lines 37-47).
Suitable substrate materials include metallic, ceramic, and polymeric substances (col. 2, lines 63-64). The preferred inorganic material is silica (col. 3, lines 41-49). Exemplarily silane coupling agents (first adhesive layer) include gamma-amino-propyl triethoxysilane (alkoxysilane) (col. 3, lines 65-68) The polymeric materials whose adhesion to the substrate is 
Since both Garey and Norling teach enhancing adhesion between a substrate and a polyurethane coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Garey to include an inorganic silica layer on the article 10 (substrate) followed by a silane coupling agent layer (first adhesive layer) such as gamma-amino-propyl triethoxysilane (alkoxysilane), as taught by Norling, in order to further enhance adhesion between the article 10 (substrate) and the polyurethane-urea tie coat. 
Garey in view of Norling is silent as to a second adhesive layer, wherein the second adhesive layer comprises a urethane meth(acrylate) compound.
Usifer teaches UV-curable adhesive compositions of urethane (meth)acrylates that provide improved bonding to substrates such as plastics and metals (col. 1, lines 8-11 and 44-47). The adhesive composition may be employed to bond a variety of materials including but not limited to plastics such as flexible and rigid polyethylene, polycarbonate, flexible and rigid polyvinylchloride, stainless steel, polystyrene, polyethylene, tin, cellulose propionate, acrylonitrile-butadiene-styrene and mylar (col. 1, line 64 – col. 2, line 2). 
Since both Garey in view of Norling and Usifer teach laminates where polyurethane compound is used as adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coatings of Garey in view of Norling to include a urethane (meth)acrylate layer in order to provide improved bonding between the article (substrate) and the polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer
With respect to the third layer, it is noted that the claimed second layer and the claimed third layer both comprise polyurethane (meth)acrylate, without any clear delineation of differences between the second and third adhesive layers. Therefore, the upper half of the urethane (meth)acrylate layer of Garey in view of Norling and Usifer is defined as the third adhesive layer, and the lower half is defined as the second adhesive layer. Therefore, the modified coated article of Garey in view of Norling and Usifer would include, in order: an article (substrate), an inorganic oxide layer of silica (SiO2 layer), a silane agent layer (first adhesive layer), a urethane (meth)acrylate layer (second adhesive layer), a urethane (meth)acrylate layer (third adhesive layer), and a polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer).
In the alternative, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). In the instant case it would have been obvious for the ordinary artisan to provide a second urethane (meth)acrylate layer (third adhesive layer) in order to further increase adhesion to the substrate to prevent serious medical conditions resulting from polymer, polymer pieces, and even larger sections of the polymer being removed from the stent in vino, becoming entrained in the blood stream, and traveling to the heart and other organs.
It is noted that Usifer teaches the inclusion of photoinitiators in the urethane (meth)acrylate adhesive composition, which promote production of polymerization initiating species upon exposure to light of appropriate wavelength (e.g., UV-radiation) (col. 4, lines 49-56). Therefore, after UV curing, the urethane (meth)acrylate adhesive composition has been polymerized.
The limitations:
“a polyurethane polymer obtained by the reaction of a reaction mixture comprising a first isocyanate component and a first isocyanate-reactive component, the first isocyanate-reactive component comprising a first polyol, the first polyol being a member of a first class of polyols selected from polyether polyols, polyester polyols, polyetherester polyols, polycarbonate polyols, polyether carbonate polyols and polyacrylate polyols”,
“wherein the first adhesive layer has been bonded to the SiO-2 layer by at least partially effecting a condensation reaction between Si-OH groups of the SiO2 layer and the hydroxysilane compound comprising a carbon-carbon double bond and/or the alkoxysilane compound comprising a carbon-carbon double bond”,
“wherein the second adhesive layer has been bonded to the first adhesive layer by at least partially effecting a reaction between the carbon-carbon double bonds present in the first adhesive layer and the urethane (meth)acrylate compound”,
“the polyurethane (meth)acrylate compound being obtained by the reaction of a reaction mixture comprising a second isocyanate component and a second isocyanate-reactive component, the second isocyanate-reactive component comprising a second polyol, the second polyol being a member of the first class of polyols”,
“wherein the third adhesive layer has been bonded to the second adhesive layer by at least partially effecting a reaction between the (meth)acrylate groups and/or carbon radicals present in the second adhesive layer and the polyurethane (meth)acrylate compound”, and
“wherein the third adhesive layer has been bonded to the polyurethane polymer layer by contacting the third adhesive layer with the polyurethane polymer in a molten 
are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.
Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Garey in view of Norling and Usifer teaches, in order: an article (substrate), an inorganic oxide layer of silica (SiO2 layer), a silane agent layer (first adhesive layer), a urethane (meth)acrylate layer (second adhesive layer), a duplicate urethane (meth)acrylate layer (third adhesive layer), and a polycarbonate-polyurethane biocompatible/biodurable copolymer (polyurethane polymer layer) bonded to each other.

With respect to claim 12, Garey in view of Norling and Usifer teaches all the limitations of claim 11 above. Garey further teaches that the polycarbonate-polyurethane copolymers having advantageous biocompatibility and biodurability properties (polyurethane polymer layer) are formed using polycarbonate polyols (first isocyanate-reactive component/first polyol) and polyisocyanates (first isocyanate component) (paragraph [0018]).

With respect to claim 15, Garey in view of Norling and Usifer teaches all the limitations of claim 11 above. Garey further teaches the article 10 (substrate) may comprise a medical device, such as a cardiac stent intended to be implanted in a living body (paragraph [0134]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garey (US 2010/0104880)3 in view of Norling (US 4364731)1,4 and Usifer (US 5484864) as applied to claim 11 above, and further in view of Willems (US 2013/0325140)1.
With respect to claim 14, Garey in view of Norling and Usifer teaches all the limitations of claim 11 above. Garey further teaches the article 10 (substrate) may comprise a medical device, such as a cardiac stent intended to be implanted in a living body (paragraph [0134]).
Garey in view of Norling and Usifer is silent as to the polycarbonate-polyurethane copolymer (polyurethane polymer layer) being disposed as a fleece.
Willems teaches a device for placement in a hollow organ (a stent) which comprises at least one layer of biostable random-fiber fleece material (paragraphs [0002], [0012]-[0014]). The fleece material provides a porosity such that the liquid components of the blood or of the substances taken up by the hollow organ will be allowed to pass, while the cellular components of the blood or of the substances taken up by the hollow organ and of the vessel wall will be maintained (paragraph [0018]). This advantageously allows for a complete exchange of liquids and chemical elements, particularly of nutrients, metabolites, and other physiological substances between the inner fluid and the vessel wall (paragraph [0018]).
Other benefits of the fleece include allowing the support body to be stretched in an isotropic manner allowing for a multi-dimensional support function (paragraph [0018]), the 
The biostable fleece material completely covers the outer side and/or inner side of the support body (paragraph [0025]). The invention is applicable in biological vessel systems, particularly in coronary vessels (paragraph [0028]). The biostable fleece material is suitable formed from a polyurethane formed from polycarbonate diols (paragraph [0032]).
Since both Garey in view of Norling and Usifer and Willems teach cardiac stents comprising an outer layer of polycarbonate-polyurethane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polycarbonate-polyurethane copolymer coating (polyurethane polymer layer) of Garey in view of Norling to be a fleece in order to allow for complete exchange of liquids and chemical elements between the inner fluid and the vessel wall, allow the stent to be stretched in an isotropic manner to allow for a multi-dimensional support function, facilitate the adherence and colonization of cells of substances taken up by the hollow organs, facilitate the integration of connective tissue, and reduce the risk that the hollow organ might become clogged or overgrown.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 

Response – Claim Rejections 35 USC §112
Applicant's arguments and declaration filed November 16, 2020 have been fully considered but they are not persuasive.

On page 9 of the response Applicant submits that the second adhesive layer in claim 11 includes a urethane (meth)acrylate compound, and lacks polymeric compounds. Therefore, Garey’s tie-coat polymer layer cannot read on the amended second adhesive layer either directly or through duplication of parts.
The Examiner respectfully disagrees. First, it is noted that in light of the amendments to claim 11, Usifer (US 5484864) was provided above to teach the new limitations of the second adhesive layer including urethane (meth)acrylate and the third adhesive layer comprising polyurethane (meth)acrylate. However the duplication of parts argument is still used in the above rejection of claim 11, therefore in the interest of compact prosecution Applicant’s arguments will be addressed.
It is respectfully submitted that the absence of “poly” in urethane (meth)acrylate does not necessarily exclude polyurethane (meth)acrylate. Claim 11 states that the second adhesive layer comprises a urethane (meth)acrylate compound. A polymer is a compound, therefore the scope of the second adhesive layer in claim 11 still includes polymers. Additionally, the instant disclosure does not discuss the second adhesive layer as being a monomer layer/not being polymeric. In fact, the instant specification seems to suggests it is a polymer. Step E on page 4 of 
Additionally, page 13 of the instant specification describes the conditions of step E as irradiating with ultraviolet light in the presence of a UV initiator. Usifer (US 5484864) also teaches the inclusion of photoinitiators in the urethane (meth)acrylate adhesive composition promote production of polymerization initiating species upon exposure to light of appropriate wavelength (e.g., UV-radiation) (Usifer; col. 4, lines 49-56). Therefore, after UV curing, the urethane (meth)acrylate adhesive composition has been polymerized. As evidenced by both the instant specification and the prior art, it is clear that the final structure of the second adhesive layer is a urethane (meth)acrylate polymer.

On page 10 of the response, with support from the experiments preformed in the declaration, Applicant submits that the declaration illustrates the deficiency of the rejection of claim 11 and its basis that the mere duplication of parts has no patentable significance.
The declaration and arguments are not convincing. The declaration performs three experiments: i) without the claimed second adhesive layer, ii) without the claimed third adhesive 
Additionally, the scope of claim 11 includes instances where the second adhesive layer and the third adhesive layer are the same material. They are not explicitly identified as being different materials as appears to have been used in experiment iii). The declaration also refers to the examples in the instant specification. On page 18, it appears that Loctite® 3301 is used as the second adhesive layer and Carbothane® 125 is used as the third adhesive layer. According to page 16 of the instant specification, Loctite® 3301 is an acrylated urethane and Carbothane® 125 is an acrylated PCU. Therefore it appears there is a difference between the second and third adhesive layers which is not reflected in claim 11. Since a distinction between the second adhesive layer and the third adhesive layer is not claimed, the metes and bounds of claim 11 are met by the duplication of parts position. The declaration does not overcome this rejection because the metes and bounds of the experiments performed do not represent the entire scope of claim 11 (i.e., where the second and third adhesive layer are the same).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS